Title: To George Washington from Edmund Randolph, 22 February 1793
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia february 22. 1793

I do myself the honor of presenting to you some of those views, which the very delicate affair of the removal affords, and the result of a provisional inquiry, which I set on foot.
1. The charges have come in an ambiguous form; half-private, half-public; and it must be uncertain, until the arrival of the new-minister from France, to what extent those charges are to be pressed. To seize so imperfect an opportunity for dismission, might argue an eagerness to get rid of the officer; and before such a stroke is given to the reputation of any man, ought he not to be heard?
2. I understand, however, that a middle ground has been recommended; by exchanging the gentleman in question for another diplomatic resident. At first sight, this expedient has the advantage of being conciliatory; altho’ even in this particular it may possibly fail. But what will be the reason, given out to the world, for such an alteration? I here take it for granted, that if

on any such occasion the cabinet can conceal the genuine motive; on this, it will be notorious. It will be known, in France, and throughout the United States, that the disgust of the French ministry at the hostility of our officer’s politics was the leading cause of the decisive step. The people of the United States will immediately say, that he is not only protected in his misconduct; but that a partiality is discovered for his ideas on government, Against which they are eminently inveterate, from their real sympathy with the revolution of France. Again; it will be difficult to satisfy the people of France, that it was consistent with an affectionate regard for their welfare, to send a minister thus prejudiced against them, whom they assert to be “dangerous from his talents,” to the court of London, which has now probably become an avowed enemy to them.
3. I doubt therefore exceedingly, whether any determination ought yet to be made; especially as during the recess of the senate you may remove, if you think proper. But I can scarcely doubt on the impropriety of the substitute proposed, considered relatively to the present time; altho’ after-circumstances may perhaps require these sentiments to be revised.
4. Supposing the ultimate possibility of a dismission, I have laboured (provisionally) to bring about the other arrangement. But I find this to be impracticable; the one gentleman being immoveable in the resolution which he expressed to you the other day; and the other gentleman being very explicit, that it is absolutely inadmissible in his mind to enter into the administration, under either of the aspects contemplated, or indeed under any other. I have the honor, sir, to be with the highest respect yr mo. ob. serv.

Edm: Randolph

